Citation Nr: 1822544	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  08-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status post right medial meniscectomy and debridement of anterior cruciate ligament.

2.  Entitlement to a disability evaluation in excess of 20 percent for right knee instability, associated with status post right medial meniscectomy and debridement of anterior cruciate ligament.

3. Entitlement to service connection for colon cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2006 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Muskogee, Oklahoma currently retains jurisdiction.  The Board most recently remanded this appeal for additional development in December 2016.

A personal hearing was conducted between the Veteran and undersigned in August 2010.  A transcript is associated with the record.

The issue of entitlement to service connection for colon cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt for the maximum schedular rating for removal of symptomatic semilunar cartilage.

2. The Veteran has been diagnosed as having arthritis of the right knee that results in pain on motion; however, even in consideration of his complaints of pain, pain on motion, and functional loss, the Veteran's right knee disability has not resulted in limitation of flexion to 30 degrees or limitation of extension to 10 degrees.

3. There is no objective medical evidence of severe recurrent subluxation or lateral instability of the right knee.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for status post right medial meniscectomy and debridement of anterior cruciate ligament have not been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5259.

2. The criteria for a separate 10 percent rating for arthritis of the right knee have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2017).

3. The criteria for a rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in December 2016 for additional development.  That included affording the Veteran a VA examination.  Such was accomplished in June 2017.  There has been substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran has previously challenged the competency of the August 2007 VA examiner.  See September 2007 Statements in Support of Claim.  He asserts that the examiner was unprepared, used a stethoscope to take measurements, failed to take sufficient measurements or test properly, provided an inaccurate estimate of the Veteran's range of motion, and attempted to injure the Veteran.

There is no basis to these assertions.  The lengthy August 2007 examination report contains detailed information about the Veteran's right knee disability and symptomology.  The examiner tested for a variety of factors, including range of motion and pain.  There is no objective support for the Veteran's contentions that the examiner misreported his range of motion and attempted to pull his knee "out of its socket."  Despite claiming to have a witness who supports his assertions, the Veteran has not submitted any third-party evidence to that effect.  The Board affords greater weight to the examiner's contemporaneous findings than subsequent contradictory statements from the Veteran.

The Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The competence of VA health care providers assigned to a task is presumed for completion of that task.  Without any evidence to support the Veteran's contention, the Board finds the examiner's competence may be presumed.  Further, to the extent that there was a defect in the 2007 examination, the subsequent examination is more than adequate to rate the Veteran's knee disability.

With the exception of the above, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist, to include the adequacy of the June 2017 examination.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. 202 at 206.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

By way of history, a February 2006 rating decision granted service connection for status post right medial meniscectomy and debridement of anterior cruciate ligament.  A 10 percent rating was assigned under Diagnostic Code 5259.  Following Remand, a September 2017 rating decision assigned a separate 20 percent rating for right knee instability under Diagnostic Code 5257, effective June 13, 2017.  A separate noncompensable rating for right knee scar was also assigned.  Additionally, a total disability rating due to individual unemployability was assigned, effective from April 14, 2009.

Diagnostic Code 5003 addresses degenerative arthritis.  Under that code, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Without limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.

Diagnostic Code 5257 addresses other impairment of the knee.  Under that code, a 10 percent evaluation requires slight recurrent subluxation or lateral instability. A 20 percent evaluation requires moderate recurrent subluxation or lateral instability. A 30 percent rating requires severe recurrent subluxation or lateral instability.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5258 assigns a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 assigns a 10 percent rating for removal of symptomatic semilunar cartilage.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation; limitation of flexion to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent evaluation; and limitation of flexion to 15 degrees warrants a 30 percent evaluation, which is the highest schedular evaluation under this diagnostic code. 

Diagnostic Code 5261 addresses limitation of extension of the leg.  Under that code, a 10 percent is assigned for extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

The Veteran's right knee disability was previously rated as 10 percent disabling under Diagnostic Code 5259, which was changed to a rating under Diagnostic Code 5260 in the September 2017 rating decision.  Such was not necessarily proper.  The initial 10 percent rating was assigned based on the fact that the Veteran had had a removal of the meniscus (removal semilunar cartilage) with associated complaints of pain and functional loss.  As will be discussed below,  the Veteran has now developed arthritis in the right knee that causes pain on motion.  The assingment of separate compensable ratings under both codes is possible.  See Lyles v. Shulkin, No. 16-0994, --- Vet. App. --- (November 29, 2017) (held that evaluation of a knee disability under Diagnostic Code 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of same knee under Diagnostic Codes 5258 or 5259, and vice versa).

With respect to the rating assigned under Diagnostic Code 5259, the 10 percent rating is maximum rating available under that code.  A higher rating cannot be assigned.

A separate compensable rating is available under Diagnostic Code 5003, however.  X-rays evidence from 2009 documents the presence of arthritis.  There is also evidence that the Veteran experiences pain on motion.  Such is sufficient to assign a 10 percent rating under Diagnostic Code 5003-5260.

The Veteran is not entitled to a rating in excess of 10 percent for his right knee arthritis.  Range of motion measurements contained in the November 2005, August 2007, July 2009, April 2011, and June 2017 VA examination reports show flexion of the right knee was limited to, at worst, 50 degrees due to pain.  Range of motion measurements contained in the medical treatment records show right knee flexion limited to 90 degrees in May 2007 and July 2007.  The record simply does not show that the Veteran's right knee flexion was limited to 30 degrees or fewer, thereby precluding a higher rating under Diagnostic Code 5260.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Code 5261.  Measurements of range of extension during this time period have been essentially normal.  Moreover, and of greater import, he has no where near demonstrated limitation of extension to 10 degrees.

The Board has considered whether a higher rating is appropriate under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and concluded that such is not warranted.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43.  In any event, as discussed above, the Veteran's complaints of pain, pain on motion, and functional loss have been considered in the assignment of the separate 10 percent rating.

The 10 percent rating under Diagnostic Code 5259 is based on the removal of the semilunar cartilage.  Such would tend to preclude the assignment of a separate rating under Diagnostic Code 5258 for dislocation of cartilage, which would have been removed.  Moreover, there is no evidence of frequent effusion or locking and the complaints of pain have been considered in the ratings assigned under Diagnostic Codes 5259 and 5260.

The Veteran has also been assigned a separate 20 percent rating based on instability of the right knee.  There is no basis for the assignment for a higher rating or an earlier effective date for the award of the 20 percent.  In so finding, the Board acknowledges the Veteran's lay reports of right knee instability.  However, the July 2009 examination report notes no instability, and the June 2017 examination report indicates that the results of joint stability testing were normal.  The DBQs were completed by medical professionals who formulated those conclusions based on a physical examination, review of the record, and interview of the Veteran.  The Board has no basis to contradict the conclusions made by the examiners.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Their findings also outweigh the lay observations made by the Veteran.

The Board observes that the April 2011 examination report notes instability, but such was based on the Veteran's lay reports rather than the examiner's findings.  The medical evidence outweighs the lay evidence of instability.  Although the Board will not disturb the 20 percent rating currently assigned for instability from June 13, 2017, a higher rating is not warranted under Diagnostic Code 5257.


	(ORDER ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for status post right medial meniscectomy and debridement of anterior cruciate ligament is denied.

Entitlement to a rating of 10 percent for removal of symptomatic semilunar cartilage is granted.

Entitlement to a rating in excess of 20 percent for right knee instability is denied.


REMAND

With respect to the claim of service connection for colon cancer, the December 2016 Remand directed that all pertinent evidence concerning potential in-service ionizing radiation exposure be forwarded to the Under Secretary for Health for preparation of a dose estimate.  In May 2017, the Army Dosimetry Center, in response to an April 2017 VA request for a DD-1141, reported that there were no records of exposure to ionizing radiation for the Veteran.  Although a DD-1141 could not be obtained, there is nevertheless relevant evidence relating to ionizing radiation exposure, such as the May 2017 Radiation Risk Activity Worksheet completed by the Veteran.  Such evidence should be forwarded to the Under Secretary for Health to comply with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, a VA medical opinion should be obtained.  The Veteran's service treatment records show that he was treated for stomach problems in service.  The Veteran also claims that he was diagnosed with a gastrointestinal abnormality in service.  See October 2011 Statement in Support of Claim.  However, there are no competent, adequate opinions of record addressing entitlement to direct service connection for colon cancer.  

A September 2010 private medical opinion from Dr. Lee opines that "it is possible there could be a causal relationship" between the Veteran's colon cancer and his self-reported exposure to radiation and chemicals.  However, Dr. Lee's opinion is indefinite and not based on sufficient facts and data, as indicated by Dr. Lee's statement that he "really do[es] not know" if there is a causal relationship given that it is unclear "what [the Veteran] was exposed to...."  As such, an opinion addressing direct service connection for the Veteran's colon cancer is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Accordingly, the case is REMANDED for the following action:

1. Forward all evidence pertaining to any radiation exposure experienced by the Veteran in service, including complete service personnel records and the May 2017 Radiation Risk Activity Worksheet, to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  If the dose estimate is above zero, the claims file should be referred to the Under Secretary for Benefits for an advisory opinion regarding whether the Veteran's colon cancer is related to such exposure to ionizing radiation consistent with the requirements of 38 C.F.R. § 3.311, including the factors for consideration set forth in 38 C.F.R. § 3.311(e).

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion as to whether it is at least as likely as not that his colon cancer had its onset in service or is otherwise etiologically related to his active service.



The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


